In related proceedings pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Richmond County (McElrath, J.), dated March 10, 2004, as denied her supplemental petitions, inter alia, for visitation with her children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court has broad discretion in making determinations concerning matters such as visitation, and such determinations should not be disturbed unless they lack a sound basis in the record (see Eschbach v Eschbach, 56 NY2d 167, 174 [1982]; Matter of Rho v Rho, 19 AD3d 605 [2005]). Contrary to the mother’s contention, there is sufficient evidence in the record to support the Family Court’s determination, inter aha, that visitation was not in the children’s best interests (see Matter of Taylor v Lumba, 309 AD2d 941, 942 [2003]; Matter of Wissink v Wissink, 301 AD2d 36, 39 [2002]; Matter of Castellano v England, 275 AD2d 412, 413 [2000]; Young v Young, 212 AD2d 114, 118 [1995]). H. Miller, J.P., Adams, Luciano and Rivera, JJ., concur.